Appeal by the defendant from a judgment of the County Court, Westchester County (Cacace, J.), rendered February 14, 2007, convicting him of criminal possession of stolen property in the third degree and unauthorized use of a motor vehicle in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the opportunity of the trier of fact to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s claim of ineffective assistance of counsel is based on matter dehors the record and, therefore, cannot be reviewed on direct appeal (see People v LeGrady, 50 AD3d 1059 [2008]; People v Shemack, 46 AD3d 582 [2007]).
The sentence imposed was not excessive (see People v Hobson, 43 AD3d 1179 [2007]; People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Dillon, Covello and Leventhal, JJ., concur.